DETAILED ACTION
This action is written in response to the remarks and amendments filed 2/9/21. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments. Additional arguments are also addressed below.
§101: “[T]he wireless nature of the data transmission is not capable of being performed in a person’s head nor could the steps be performed using pen and paper. Applicant therefore asserts that the limitations are not simply a mental process and thus not an abstract idea.” (Remarks, pp. 7-8.)
The Examiner concedes that receiving sensor data transmitted wirelessly is not strictly a mental process. However, it is not identified as such in the §101 analysis infra, but rather it is identified as an insignificant pre-solution activity, i.e. mere data-gathering.
§101: “[T]he claims describe a method for transmitting an alert to an area as the result of a determination that there is a high probability of a dangerous condition in that area. Applicant asserts that the determination of such probability allows for the communication of an earlier alert given a particular condition. Thus, Applicant asserts that the claims are integrated the alleged exception into a practical application that is more than an abstract idea.” (Remarks, p. 8.)
The Examiner is not persuaded. There are many “dangerous conditions” in the world, and the claims do not seem to place any meaningful restrictions on the scope of this term. (For instance, is there a venomous snake in the vicinity of a person? A poisonous gas in a residence? An unidentified person in a secure facility? Low oil pressure on a car?) Because the claimed invention does not seem to offer a solution to any particular technological problem, it seems more akin to an attempt to monopolize the evacuation condition) detection within a building and associated alert generation (e.g. as discussed in the written description at [0025]) would likely constitute a practical application under this analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,679,255 B1 and the Rose-Pehrsson reference (Rose-Pehrsson, S. et al., "Real-time probabilistic neural network performance and optimization for fire detection and nuisance alarm rejection", Proc. Conf. on Automatic Fire Detection, 25-28 March 2001, 14 pages). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons identified in the table below.
This application – 15/620484
US 9,679,255 B1
1. A method comprising:
1. A method comprising:
receiving, by a remote computing device, data transmitted wirelessly from a plurality of sensors over time, wherein the data comprises a plurality of values that are each indicative of a sensed condition of a sensor at a unique time;
receiving data from a sensor over time at a remote computing device that is in communication with the sensor, wherein the data comprises a plurality of values that are each indicative of a sensed condition at a unique time, and
…
determining a real-time value, a mid-term moving average, and a long-term moving average condition at each sensor based on the data;
determining, by the remote computing device, a real-time value, a mid-term moving average, and a long-term moving average based on the data;
determining a most-recent combined average condition at each sensor by averaging the real-time value, the mid-term moving average, and the long-term moving average;
determining, by the remote computing device, a most-recent combined average by averaging the real-time value, the mid-term moving average, and the long-term moving average;
determining an upper setpoint for each sensor by adding an offset value to the most-recent combined average;
determining, by the remote computing device, an upper setpoint by adding an offset value to the most-recent combined average;
determining a lower setpoint for each sensor by subtracting the offset value to the most-recent combined average; and
determining, by the remote computing device, a lower setpoint by subtracting the offset value to the most-recent combined average;
identifying a particular sensor from which the most recent value of data from the sensor is either greater than the upper setpoint or lower than the lower setpoint;
... a determination that a most recent value of the data is either greater than the upper setpoint or lower than the lower setpoint; and ...
applying a machine learning algorithm to the data such that a sensed condition at a portion of the plurality of sensors is used by the machine learning algorithm to calculate a probability that a dangerous condition is present at the particular sensor; and
[The ‘255 patent does not claim this feature. However, the Rose-Pehrsson reference teaches this feature as described in the §103 rejection infra. The obviousness analysis therein applies equally here.]
transmitting an alert based on a determination that a most recent value of the data is either greater than the upper setpoint or lower than the lower setpoint.
transmitting, by the remote computing device, an instruction to the sensor to generate an alert based on a determination that a most recent value of the data is either greater than the upper setpoint or lower than the lower setpoint; and

generating, by the sensor and in response to the instruction, the alert to warn of a possible emergency condition in a structure in which the sensor is located.
Every limitation of independent claim 1 of this application has a substantially identical or broader counterpart in claim 1 of the ‘255 patent, except where noted above. Rose-Pehrsson teaches the sole additional limitation, and the obviousness analysis provided in the §103 rejection infra applies equally here.

Independent claims 12 and 20 in this application likewise correspond to independent claims 11 and 18 in ‘255, respectively.


This application – 15/620484
US 9,679,255 B1
2. The method of claim 1, wherein the sensed condition is one of a temperature, an amount of smoke obscuration, or an amount of a gas in the atmosphere.
[From claim 1] … wherein the sensed condition is one of a temperature, an amount of smoke obscuration, or an amount of a gas in the atmosphere;
3. The method of claim 1, wherein the real-time value is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous three minutes.
2. The method of claim 1, wherein the real-time value is an arithmetic mean of values of the data of the previous three minutes.
4. The method of claim 1, wherein the mid-term moving average is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous thirty minutes.
3. The method of claim 1, wherein the mid-term moving average is an arithmetic mean of values of the data of the previous thirty minutes.
5. The method of claim 1, wherein the long-term moving average is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous three hours.
4. The method of claim 1, wherein the long-term moving average is an arithmetic mean of values of the data of the previous three hours.
6. The method of claim 1, further comprising: determining a plurality of combined averages; and


determining a plurality of combined averages; and

wherein the offset value is a multiple of the standard deviation of the plurality of the combined averages.

determining the offset value by multiplying the standard deviation by a multiple of the goodness-of-fit value.
6. The method of claim 5, further comprising:
determining a goodness-of-fit value of the plurality of combined averages to a model distribution; and
determining the offset value by multiplying the standard deviation by a multiple of the goodness-of-fit value.
8. The method of claim 7, wherein the model distribution is a normal distribution.
7. The method of claim 6, wherein the model distribution is a normal distribution.
9. The method of claim 7, wherein said determining the goodness-of-fit value comprises using a Shapiro-Wilk goodness-of-fit test function or a Kolmogorov-Smirnov goodness of fit test function.
8. The method of claim 6, wherein said determining the goodness-of-fit value comprises using a Shapiro-Wilk goodness-of-fit test function or a Kolmogorov-Smirnov goodness of fit test function.
10. The method of claim 1, wherein the sensor is located in a room, and wherein said transmitting the alert causes an alarm to sound and notify occupants of the room.
9. The method of claim 1, wherein the sensor is located in a room, and wherein said transmitting the alert causes an alarm to sound and notify occupants of the room.
11. The method of claim 1, wherein said transmitting the alert is further based on a determination that a current risk level is greater than a predetermined risk threshold, wherein determining the current risk includes using a Bayesian Network of a plurality of risk nodes, and wherein one of the plurality of risk nodes comprises the most-recent combined average.
10. The method of claim 1, wherein said transmitting the alert is further based on a determination that a current risk level is greater than a predetermined risk threshold, wherein determining the current risk includes using a Bayesian Network of a plurality of risk nodes, and wherein one of the plurality of risk nodes comprises the most-recent combined average.
13. The device of claim 12, wherein the sensed condition is one of a temperature, an amount of smoke obscuration, or an amount of a gas in the atmosphere.
[From claim 1] … wherein the sensed condition is one of a temperature, an amount of smoke obscuration, or an amount of a gas in the atmosphere;
14. The device of claim 12, wherein the real-time value is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous three minutes, the mid-term moving average is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous thirty minutes, and the long-term moving average is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous three hours.
12. The device of claim 11, wherein the real-time value is an arithmetic mean of values of the data of the previous three minutes, the mid-term moving average is an arithmetic mean of values of the data of the previous thirty minutes, and the long-term moving average is an arithmetic mean of values of the data of the previous three hours.
15. The device of claim 12, wherein the processor is further configure to: determine a plurality of combined averages; and
determine a standard deviation of the plurality of the combined averages, wherein the offset value is a multiple of the standard deviation of the plurality of the combined averages.
13. The device of claim 11, wherein the processor is further configure to:
determine a plurality of combined averages; and
determine a standard deviation of the plurality of the combined averages,
wherein the offset value is a multiple of the standard deviation of the plurality of the combined averages.
16. The device of claim 15, wherein the processor is further configured to: determine a goodness-of-fit value of the plurality of combined averages to a model distribution; and


determine a goodness-of-fit value of the plurality of combined averages to a model distribution; and


15. The device of claim 14, wherein the model distribution is a normal distribution.
18. The device of claim 16, wherein to determine the goodness-of-fit value, the processor is configured to use a Shapiro-Wilk goodness-of-fit test function or a Kolmogorov- Smirnov goodness of fit test function.
16. The device of claim 14, wherein to determine the goodness-of-fit value, the processor is configured to use a Shapiro-Wilk goodness-of-fit test function or a Kolmogorov-Smirnov goodness of fit test function.
19. The device of claim 12, wherein the sensor is located in a room, and wherein to transmit the alert, the processor is configured to cause an alarm to sound and notify occupants of the room.
17. The device of claim 11, wherein the sensor is located in a room, and wherein to transmit the alert, the processor is configured to cause an alarm to sound and notify occupants of the room.
Every limitation of dependent claims 2-11 and 13-19 of this application has a substantially identical or broader counterpart in a corresponding claim of the ‘255 patent.


Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes. The recited method provides for determining (i.e. calculating) a mid-term moving average, long-term moving average, and most-recent combined average; establishing upper and lower setpoints; and a comparing a most recent value to these setpoints. Each of these steps is a mental process because each could be practically performed in a person’s head (or at least with pen and paper).
usually implemented on a machine, it can often be implemented mentally or with pen and paper for simple examples. The claim does not limit the machine learning algorithm to any specific algorithm.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Statistical analysis of data, threshold setting, and alert generating have wide applicability across a variety of problem solving domains. Although the claim was amended to recite “transmitting an alert... that a dangerous condition is present”, the claim is not limited to the detection of any particular dangerous condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The additional limitations are:
receiving... data transmitted wirelessly from a plurality of sensors over time (insignificant pre-solution activity, i.e. gathering data);
transmitting an alert… (insignificant post-solution activity).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 12 and 20, which recite a device and computer-readable medium respectively whose functionality corresponds to claim 1, as well as to dependent claims 2-11 and 13-19.
The Examiner notes that the recited method has similarities to claim 1 in Parker v. Flook, 437 US 584, which the Supreme Court found ineligible under 35 U.S.C. 101. The Examiner notes that the above subject matter eligibility rejection could likely be overcome by amending the claim (1) to require that each step in the recited method be performed by a computing device, and (2) to require the application of the recited method to the real-world problem of fire detection (or fire-related evacuation condition detection, e.g. as discussed at [0025] and [0032] of the written description).
Dependent claims 2-11 and 13-19 each recite additional mental processes and/or additional insignificant elements which are identified and discussed below:
claims 2 and 13: “wherein the sensed condition is one of a temperature, an amount of smoke obscuration, or an amount of a gas in the atmosphere” (insignificant pre-solution activity, i.e. details as to what kind of data is collected);
claims 3 and 14: “wherein the real-time value is an arithmetic mean” (additional details about the mental process identified in claim 1); 
claims 4 and 14: “wherein the mid-term moving average is an arithmetic mean” (additional details about the mental process identified in claim 1);
claims 5 and 14: “wherein the long-term moving average is an arithmetic mean” (additional details about the mental process identified in claim 1); 
claims 6 and 15: “determining a plurality of … averages” (additional mental process), “determining a standard deviation” (additional mental process);
claims 7 and 16: “determining a goodness-of-fit value” (additional mental process), and “determining the offset value” (additional mental process);
claims 8 and 17: “wherein the model distribution is a normal distribution” (additional details about the mental process identified in claim 1);
claims 9 and 18: “wherein said determining the goodness-of-fit value comprises using a Shapiro-Wilk goodness-of-fit test of a Kolmogorov-Smirnov goodness-of-fit test” (additional details about the mental process identified in claim 1);
claims 10 and 19: “wherein the sensor is located in a room” (insignificant pre-solution activity, i.e. details about the kind of data being collected), and “wherein said transmitting the alert causes an alarm to sound and notify occupants of the room” (insignificant post-solution activity);
claim 11: “wherein said transmitting the alert is further based on a determination that a current risk level is greater than a predetermined risk threshold” (additional mental process).
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6, 10, 12-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20050200475 A1), Berger (“Statistical Process Control: A guide for implementations”, cited by applicant on IDS dated 9/12/17), Rose-Pehrsson (Rose-Pehrsson, S. et al., "Real-time probabilistic neural network performance and optimization for fire detection and nuisance alarm rejection", Proc. Conf. on Automatic Fire Detection, 25-28 March 2001, 14 pages), and Oliveira (Oliveira, L. and Joel Rodrigues, "Wireless sensor networks: a survey on environmental monitoring", J. Communications 6, no. 2, April 2011, pp. 143-51).
Regarding claims 1, 12, and 20, Chen discloses a method (and a related device and non-transitory computer readable medium) comprising:
receiving... data from a sensor over time, wherein the data comprises a plurality of values that are each indicative of a sensed condition at a unique time
[0029] “a smoke detector, a CO sensor, a CO2 sensor”; also fig. 3.
determining a real-time value ([38] data point of interest and 10-data-point sliding window; also fig. 3), a mid-term moving average ([47] 10 second moving average), and a long-term moving average ([47] 20 second moving average) condition at each sensor based on the data; ...
determining an upper setpoint for each sensor by adding an offset value to the most-recent combined average;
[0046]-[0047] threshold as a multiple of standard deviations.
determining a lower setpoint for each sensor by subtracting the offset value to the most-recent combined average;
Although it is desirable to trigger an alarm by an upper setpoint for some values, e.g. CO and CO2, others should be triggered by a lower setpoint, e.g. O2 sensors; the authors of Chen discuss a fire signature comprising these sensors, as well as others, at [8]; [46]-[47].
identifying a particular sensor from which the most recent value of data from the sensor is either greater than the upper setpoint or lower than the lower setpoint; ...

Chen does not seem to disclose explicitly “determining a most-recent combined average by averaging the real-time value, the mid-term moving average, and the long-term moving average”. However, Berger discloses computing an average of averages in order to estimate the average of a population as a whole (p. 9, first paragraph).
At the time of filing, a person of ordinary skill in the art would have found it obvious to compute an average of averages of moving window data (as used by Chen) because it would provide for a reasonably stable value (because long-term average data is used) while also giving greater weight to recent values (by including consideration of mid-term averages and immediate-past values).
Rose-Pehrsson discloses the following additional limitations which neither Chen nor Berger seem to disclose explicitly:
applying a machine learning algorithm to the data such that a sensed condition at a portion of the plurality of sensors is used by the machine learning algorithm to calculate a probability that a dangerous condition is present at the particular sensor; and
P. 5: “The resulting scaled pattern was then submitted to the PNN [probabilistic neural network] algorithm for event classification (fire and nuisance) and determination of the probability of a fire event.” The Examiner notes that a fire is a dangerous condition. The probabilistic neural network is introduced at p. 3.
transmitting an alert based on a determination that the probability that a dangerous condition is present exceeds a predetermined probability value.
P. 4: “A fire classification probability of 0.75 was used in Test Series 1 and 2 as the alarm threshold.”
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique of using probability analysis on sensor data in order to detect fires (as taught by Rose-Pehrsson) in the combined system of Chen and Berger because it would provide for improved See e.g. Rose-Pehrsson pp. 6-8, sec. 3, results and discussion. The Chen reference cites the Rose-Pehrsson reference as relevant prior art, see [0014], and both disclosures pertain to fire detection techniques.
Oliveira discloses the following further limitation which neither Chen nor Berger nor Rose-Pehrsson seems to disclose explicitly comprising receiving by a remote computing device, data transmitted wirelessly form a plurality of sensors over time...
P. 57, introduction and passim: discussion of wireless sensor networks. Remote management is discussed e.g. at p. 148, last paragraph.
At the time of filing, it would have been obvious to a person of ordinary skill to include wireless sensors in the combined system of Chen/Berger/Rose-Pehrsson because this would provide for remote monitoring for fires. This would be helpful, for example, in systems installed in locations that cannot be continuously visited, e.g. commercial or industrial properties, or vacation homes.

Regarding claims 2 and 13, Chen discloses their further limitation wherein the sensed condition is one of a temperature ([13]), an amount of smoke obscuration ([12]), or an amount of a gas in the atmosphere ([13] CO and C02 sensors).

Regarding claim 3, Chen discloses its further limitation wherein the real-time value is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous three minutes ([47] 180 second window). 

Regarding claims 6 and 15, Chen discloses their further limitation comprising:
determining a plurality of combined averages ([47] moving-averages with time windows of various lengths); and
determining a standard deviation of the plurality of the combined averages ([46]), wherein the offset value is a multiple of the standard deviation of the plurality of the combined averages ([46] offset of five standard deviations).

Regarding claim 10, Chen discloses its further limitation wherein the particular sensor is located in a room ([42]), and wherein said transmitting the alert causes an alarm to sound and notify occupants of the room ([6] and [9], alarm).

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Berger, Rose-Pehrsson, Oliveira, and Rose (US 2016/0117070 A1).

Regarding claim 4, Rose discloses its further limitation which neither Chen nor Berger nor Rose-Pehrsson nor Oliveira seems to disclose explicitly wherein the mid-term moving average is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous thirty minutes ([68] 30 minute monitoring sliding window).
At the time of filing, a person of ordinary skill in the art would have found it obvious to use a thirty minute sliding window or Rose in combined system of Chen/Berger/Rose-Pehrsson/Oliveira because it is long enough to accommodate sudden disruptions in sensor values (e.g. noise) which could trigger a false alarm. Both Chen and Rose pertain to environmental sensing and monitoring.

Regarding claim 5, Rose discloses its further limitation which neither Chen nor Berger nor Rose-Pehrsson nor Oliveira seems to disclose explicitly wherein the long-term moving average is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous three hours ([68] three hour monitoring sliding window).

Regarding claim 14, Chen discloses its further limitation wherein the real-time value is an arithmetic mean of values of the data at each sensor of the plurality of sensors of the previous three minutes ([68] 30 minute monitoring sliding window).
Rose discloses its further limitation which neither Chen nor Berger seems to disclose explicitly wherein the mid-term moving average is an arithmetic mean of values of the data of the previous thirty minutes ([68] 30 minute monitoring sliding window), and the long-term moving average is an arithmetic mean of values of the data of the previous three hours ([68] three hour monitoring sliding window). The obviousness analysis of claim 4 applies equally here.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Berger, Rose-Pehrsson, Oliveira, and Bryan (“Empirical Study Using Alternative Early Warning Systems to Address Fire in Homes of Deaf or Hard of Hearing Individuals”, cited by applicant in IDS dated 9/12/17).

Regarding claims 7 and 16, Chen discloses their further limitation comprising determining the offset value by multiplying the standard deviation by a multiple ([46] five standard deviation threshold).

determining a goodness-of-fit value of the plurality of combined averages to a model distribution (p. 12, table 4, e.g. Kolmogorov-Smirnov and Shapiro-Wilk tests).
At the time of filing, a person of ordinary skill in the art would have found it obvious to apply the goodness-of-fit tests taught by Bryan to the fire detection system of Chen because it can measure the difference between distributions such as those present in sliding windows, which could be used to trigger an alarm. Both Chen and Bryan pertain to fire detection.

Regarding claims 8 and 17, their further limitation would have been an obvious extension of the system of Chen, Berger, and Bryan. Its further limitation recites wherein the model distribution is a normal distribution. The examiner takes official notice that performing statistical analysis on real-world data which approximates a normal distribution is was a known technique at the time of filing (e.g. by the Empirical Rule, aka the 68-95-99.7 rule). At the time of filing, a person of ordinary skill in the art would have found it obvious to apply this technique because likelihood values for various sigma scores are readily available (or easily computed).

Regarding claims 9 and 18, Bryan discloses their further limitation which neither Chen, Berger, Rose-Person, nor Oliveira seems to disclose explicitly wherein said determining the goodness-of-fit value comprises using a Shapiro-Wilk goodness-of-fit test function or a Kolmogorov-Smirnov goodness of fit test function (p. 12, table 4).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Berger, Rose-Pehrsson, Oliveira, and Gershzohn (US 2011/0240798 A1).

Regarding claim 11, Chen discloses its further limitation wherein said transmitting the alert is further based on a determination that a current risk level is greater than a predetermined risk threshold ([46] five standard deviations).
Gershzohn discloses its further limitation which Chen does not seem to disclose explicitly wherein determining the current risk includes using a Bayesian Network of a plurality of risk nodes, and wherein one of the plurality of risk nodes comprises the most-recent combined average ([32] using Bayesian network for fire detection).
At the time of filing, a person of ordinary skill in the art would have found it obvious to use a Bayesian network to trigger a fire alarm because it is capable of determining whether fluctuations in a sensor value are likely due to random variations or a change in underlying circumstance (e.g. due to a fire). Both Chen and Gershzohn pertain to fire detection.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/
Primary Examiner, Art Unit 2124